01/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0304


                                       DA 20-0304
                                                                          FILED
STATE OF MONTANA,                                                          JAN 2 5 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
            Plaintiff and Appellee,

      v.                                                           ORDER

WILLIAM EDDIE MOODY,

            Defendant and Appellee.


      Appellant William Eddie Moody appeals his felony conviction for Criminal
Possession of Dangerous Drugs in the Tenth Judicial District Court, Judith Basin County,
Cause No. DC-2016-10.
      The State has filed a Notice of Concession. Although it maintains it does not agree
with all the arguments advanced by Moody, it concedes this Court should reverse the District
Court's denial of Moody's motion to suppress and Moody's possession conviction and
remand this matter to the District Court to vacate the judgment.
      Having considered the Appellant's Opening Brief and the State's Notice of
Concession, and good cause appearing,
       IT IS HEREBY ORDERED that the District Court's March 30, 2020 Order on
Motion to Suppress and April 10, 2020 Order on Change of Plea, Judgment, and Sentence in
Cause No. DC-2016-10 are REVERSED and the judgment is VACATED. This matter is
remanded with instructions for the District Court to vacate Moody's conviction in this case.
      Dated this Z6—day of January, 2022.
      14   1- 11̀2- /12--/(/‘---•-..


    .J aeiwill    .46441
                     ,




    oc#40:--.            ?Ggf..---.
             Justices




2